
	
		II
		111th CONGRESS
		1st Session
		S. 634
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2009
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to improve standards for physical education.
	
	
		1.Short titleThis Act may be cited as the
			 Fitness Integrated with Teaching Kids
			 Act or the FIT
			 Kids Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Childhood obesity
			 has reached epidemic proportions in the United States.
			(2)Obesity-related
			 diseases cost the United States economy more than $117,000,000,000 every
			 year.
			(3)The prevalence of
			 overweight in children between the ages of 6 and 11 years increased from 4.0
			 percent in 1971–1974 to 17.5 percent in 2001–2004, and the prevalence of
			 overweight in adolescents between the ages of 12 and 19 years increased from
			 6.1 percent to 17.0 percent.
			(4)More than
			 9,000,000 children and adolescents between the ages of 6 and 19 years are
			 considered overweight on the basis of being in the 95th percentile or higher of
			 BMI values in the 2000 CDC growth chart for the United States.
			(5)The Department of
			 Health and Human Services estimates that, by 2010, 20 percent of children and
			 youth in the United States will be obese.
			(6)Of all United
			 States deaths from major chronic disease, 23 percent are linked to sedentary
			 lifestyles that now begin at childhood.
			(7)Overweight
			 adolescents have a 70–80 percent chance of becoming overweight adults,
			 increasing their risk for chronic disease, disability, and death.
			(8)A recent study
			 showed that plaque build-up in the neck arteries of obese children or those
			 with high cholesterol is similar to those levels seen in middle-aged
			 adults.
			(9)A decline in
			 physical activity has contributed to the unprecedented epidemic of childhood
			 obesity.
			(10)The Physical
			 Activity Guidelines for Americans recommend that children engage in 60 minutes
			 or more of physical activity each day.
			(11)In a 2005
			 Government Accountability Office report on key strategies to include in
			 programs designed to target childhood obesity, increasing physical
			 activity was identified as the most important component in any such
			 program.
			(12)Part of the
			 decline in physical activity has been in our Nation's schools, where physical
			 education programs have been cut back in the past 2 decades.
			(13)The national
			 standard for physical education frequency is 150 minutes per week in elementary
			 school and 225 minutes per week in middle school and high school.
			(14)Only 3.8 percent
			 of elementary school, 7.9 percent of middle school, and 2.1 percent of high
			 schools provide daily physical education or its equivalent for the entire
			 school year, and 22 percent of schools do not require students to take any
			 physical education at all.
			(15)Among children
			 ages 9 to 13, 61.5 percent do not participate in any organized physical
			 activity during out-of-school hours.
			(16)Regular physical
			 activity is associated with a healthier, longer life and a lower risk of
			 cardiovascular disease, high blood pressure, diabetes, obesity, and some
			 cancers.
			(17)Research
			 suggests a strong correlation between children’s fitness and their academic
			 performance as measured by grades in core subjects and standardized test
			 scores.
			(18)Approximately 81
			 percent of adults believe daily physical education should be mandatory in
			 schools.
			3.Report
			 cardsSection 1111(h) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)) is
			 amended—
			(1)in paragraph
			 (1)(C)—
				(A)in clause (vii),
			 by striking and after the semicolon;
				(B)in clause (viii),
			 by striking the period at the end and inserting a semicolon; and
				(C)by adding at the
			 end the following:
					
						(ix)the amount of
				time students spend in required physical education as measured against the
				national standards of 150 minutes per week of required physical education for
				students in elementary school and 225 minutes per week of required physical
				education for students in middle school and secondary school;
						(x)the percentage of local educational
				agencies in the State that have a required, age-appropriate physical education
				curriculum for all students in elementary schools, middle schools, and
				secondary schools that adheres to national guidelines adopted by the Centers
				for Disease Control and Prevention and State standards;
						(xi)the percentage of elementary school and
				secondary school physical education teachers who are State licensed or
				certified as physical education teachers; and
						(xii)the percentage
				of schools that have a School Health Council that includes parents, students,
				representatives of the school food authority, representatives of the school
				board, school administrators and members of the public and that meets monthly
				to promote a healthy school
				environment.
						;
				(2)in paragraph
			 (2)(B)(i)—
				(A)in subclause (I),
			 by striking and after the semicolon;
				(B)in subclause (II),
			 by striking and after the semicolon; and
				(C)by adding at the
			 end the following:
					
						(III)the percentage
				of elementary school and secondary school physical education teachers who are
				State certified as physical education teachers; and
						(IV)the amount of square feet of indoor and
				outdoor facilities that are primarily used for physical education and the
				amount of square feet of indoor and outdoor facilities that are primarily used
				for physical activity; and
						;
				and
				(3)in paragraph
			 (2)(B)(ii)—
				(A)in subclause (I),
			 by striking and after the semicolon;
				(B)in subclause (II),
			 by striking the period at the end and inserting a semicolon; and
				(C)by adding at the
			 end the following:
					
						(III)the percentage of elementary school and
				secondary school physical education teachers who are State certified as
				physical education teachers; and
						(IV)the number of meetings of a School Health
				Council that includes parents, students, representatives of the school food
				authority, representatives of the school board, school administrators and
				members of the public during the school
				year.
						.
				4.Promoting
			 physical education and activity in school programs
			(a)Elementary and
			 secondary school counseling programsSection 5421 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7245) is
			 amended—
				(1)in subsection
			 (b)(2)(H), by inserting , which design and implementation shall take
			 into consideration the overall emotional and physical well-being of
			 students after the program; and
				(2)in subsection
			 (c)(2)(E), by inserting health, the importance of regular physical
			 activity, after relationships,.
				(b)Smaller learning
			 communitiesSection 5441(b)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7249(b)) is
			 amended by adding at the end the following:
				
					(14)How the local
				educational agency will ensure that smaller learning communities support
				healthy lifestyles including participation in physical education and physical
				activity by all students and access to nutritious food and nutrition
				education.
					.
			(c)21st Century
			 Community Learning Centers
				(1)Purpose;
			 definitionsSection 4201 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7171) is amended—
					(A)in subsection
			 (a)(2), by inserting nutrition education programs, structured physical
			 activity programs, after recreation programs,;
			 and
					(B)in subsection
			 (b)(1)(A), by inserting nutrition education, structured physical
			 activity, after recreation,.
					(2)Local
			 competitive grant programSection 4204(b)(2) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7174(b)(2))—
					(A)in subparagraph
			 (M), by striking and after the semicolon;
					(B)by redesignating
			 subparagraph (N) as subparagraph (O); and
					(C)by inserting after
			 subparagraph (M) the following:
						
							(N)an assurance that the proposed program is
				coordinated with the physical education and health education programs offered
				during the school day;
				and
							.
					(3)Local
			 activitiesSection 4205(a) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7175(a))—
					(A)in paragraph
			 (11), by striking and after the semicolon;
					(B)in paragraph
			 (12), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(13)programs that
				support a healthy, active lifestyle, including nutritional education and
				regular, structured physical activity
				programs.
							.
					(d)Parental
			 involvementSection 1118 of the Elementary and Secondary
			 Education Act of 1965 is amended—
				(1)in subsection
			 (a)(2)—
					(A)in subparagraph
			 (E), by striking and at the end;
					(B)by redesignating
			 subparagraph (F) as subparagraph (G); and
					(C)by inserting
			 after subparagraph (E) the following:
						
							(F)involve and train
				parents in encouraging and supporting a healthy and active lifestyle, including
				increased physical activity during and outside the school day, and nutritional
				eating habits in the home and at school;
				and
							;
					(2)in subsection
			 (d)—
					(A)in the subsection
			 heading, by inserting after Achievement the following:
			 by Healthy, Active
			 Students;
					(B)in the matter
			 preceding paragraph (1), by striking standards. and inserting
			 standards and to ensure that the children lead healthy, active
			 lives.; and
					(C)in paragraph
			 (1)—
						(i)by
			 inserting after supportive the following: ,
			 healthy,;
						(ii)by
			 striking ; and participating and inserting ;
			 participating; and
						(iii)by inserting
			 after extracurricular time the following: and supporting
			 their children in leading a healthy and active life, such as by providing
			 healthy meals and snacks, encouraging participation in physical education, and
			 sharing in physical activity outside the school day; and
						(3)in subsection
			 (e)—
					(A)by redesignating
			 paragraphs (6) through (14) as paragraphs (7) through (15), respectively;
			 and
					(B)by inserting
			 after paragraph (5) the following:
						
							(6)(A)shall ensure that
				parents and teachers have information about the importance of a healthy
				lifestyle, including nutritional eating habits, physical education, and
				physical activity, to an effective learning environment; and
								(B)shall coordinate activities with
				parents and teachers to ensure that children are provided with nutritious meals
				and snacks, and have ample opportunities for physical education and physical
				activity during and outside the school
				day;
								.
					5.Professional
			 development for teachers and principals
			(a)State
			 applicationsSection 2112(b) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6612(b)) is amended by adding at the end the
			 following:
				
					(13)A description of
				how the State educational agency will use funds under this part to provide
				professional development that is directly related to the fields of physical
				education and health education to physical education teachers and health
				education teachers to ensure that children are leading healthy, active
				lifestyles that are conducive to effective
				learning.
					.
			(b)State use of
			 fundsSection 2113(c)(6) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6613(c)(6)) is amended—
				(1)by striking
			 , in cases in which a State educational agency determines support to be
			 appropriate,; and
				(2)by inserting
			 , physical education teachers, and health education teachers
			 after pupil services personnel.
				(c)Local
			 applications and needs assessmentSection 2122(b)(9) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6622(b)(9)) is
			 amended—
				(1)in subparagraph
			 (C), by striking and after the semicolon;
				(2)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(E)improve the health
				and eating habits of students and increase rates of physical activity of
				students.
						.
				(d)Local use of
			 fundsSection 2123(a)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6623(a)(3)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (i), by
			 striking and after the semicolon; and
					(B)by adding at the
			 end the following:
						
							(iii)effective
				strategies for improving the healthy habits of students and the rates of
				physical activity by students that result in the ability to learn more
				effectively; and
							;
				and
					(2)in
			 subparagraph (B)—
					(A)in clause (iv), by
			 striking and after the semicolon;
					(B)in clause (v), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(vi)provide training,
				with curricula that is evidence-based, in how to teach physical education and
				health education that results in the ability of students to learn more
				effectively.
							.
					6.National
			 Research Council studyNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Education shall enter into a contract with the National Research Council of the
			 National Academy of Sciences to—
			(1)examine and make recommendations
			 regarding—
				(A)various means that may be employed to
			 incorporate physical activity into Head Start and childcare settings,
			 elementary, middle, and high school settings, and before- and after-school
			 programs; and
				(B)innovative and
			 effective ways to increase physical activity for all students;
				(2)study the impact
			 of health, level of physical activity, and amount of physical education on
			 students’ ability to learn and maximize performance in school; and
			(3)study and provide
			 specific recommendations for—
				(A)effectively
			 measuring the progress of students, at the school level, in improving their
			 health and well-being, including improving their—
					(i)knowledge,
			 awareness, and behavior changes, related to nutrition and physical
			 activity;
					(ii)cognitive
			 development, and fitness improvement, in physical education;
					(iii)knowledge of
			 lifetime physical activity and health promotion;
					(iv)decrease in
			 obesity; and
					(v)levels on overall
			 health indicators; and
					(B)effectively
			 measuring the progress of students, at the school level, in increasing physical
			 activity.
				
